 In the Matter of SPORT-WEAR HosiERY. MILLSandAMERICAN FEDERA-TION OF HosIERY WORKERS OF THE TEXTILE WORKERS UNION OFAMERICACase No. C-1548.-Decided May 6, 1940Hosiery Manufacturing Industry-Settlement:stipulation providing for com-pliancewith the Act, including reinstatement of one employee when plantoperations are resumed-Order: entered on stipulation.Mr. John C. McKeeandMr. Warren Woods,for the Board.Mr. K. K. Webb,of Etowah, Tenn., andMr. K. A. Davis,ofJonesd Davis,of Athens, Tenn., for the respondent.Mr. H. G. B. King,of Chattanooga, Tenn., for the Union.Mr. J. H. Krug,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed by American Federation of Ho-sieryWorkers of the Textile Workers Union of America, herein calledtheUnion, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Tenth Region (Atlanta,Georgia), issued its complaint, dated February 12, 1940, against Sport-Wear Hosiery Mills, Etowah, Tennessee, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and '(7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint and notices of hearing thereon were duly served uponthe respondent and upon the Union.Concerning the unfair labor practices, the complaint alleged (a)that on or about February 13, 1939, the respondent discriminatorilydischarged and thereafter refused to reinstate Maud Tackett be-cause she had joined and assisted the Union; and (b) that by theforegoing acts, by declaring that it would move its plant rather thandeal with the Union, by attacking the Union in a derogatory fashion,by instigating and supporting a movement among its employees to23 N. L. R. B., No. 44.534 SPORT-WEAR' HOSIERY' MILLS535,form a labor organization among its employees, known as theEtowah Mutual Welfare Association, and by other acts, the respond-ent interfered with, restrained, and, coerced its employees in the ex-ercise of the rights guaranteed in Section 7 of the Act.Thereafter,the respondent filed an answer to the complaint, in which it admittedcertain of the allegations with respect _ to its business and deniedothers; denied that it had engaged in the unfair labor practicesalleged; and, with respect to the alleged discriminatory discharge,averred that Tackett was not discharged but that she had been laidoff because of insufficient work.As a further defense, 'the respondentalleged in its answer that, with respect to the case of Tackett, it hadentered into with a representative of the Board a settlement -pro-viding for the posting of a notice by the respondent, that the re-spondent had complied therewith, that the settlement had been madeand carried out with the knowledge and approval of the Union, andthat the Board was thereby precluded from proceeding with the case.Pursuant to notice a hearing was held on February 29 and March1, 1940, at Athens, Tennessee, before James C. Batten, the Trial Ex-aminer duly designated by the Board.The respondent, the Union,and the Board were represented by counsel and participated in thehearing.All parties were afforded full opportunity to be heard,,to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues. 'On March 1, 1940, the respondent, the'Union, and counsel for the Board entered into a stipulation in settle-ment of the case, subject to the Board's approval.This stipulationwas read into evidence without objection and the hearing was there-upon closed.The aforesaid stipulation was not approved by theBoard, and on April 15, 1940, the same parties entered into anamended stipulation in settlement of the case, (herein called theamended stipulation, subject to the Board's approval.The amendedstipulation provides as follows :Charges having been filed with Charles N. Feidelson, RegionalDirector of the National Labor Relations Board for,the TenthRegion, by the American Federation of Hosiery Workers of theTextileWorkers' Union of America, a labor organization, onFebruary 21, 1939, and amended on February 12, 1940, allegingthat the respondent, Sport-Wear Hosiery Mills, had violatedSection 8 (1) and (3) of the National Labor Relations Act, 4'Stat., 449; and complaint having been issued and served on allparties and hearing having been held before a duly authorizedagent of the National Labor Relations Board, at Athens, Ten-nessee, on February 29 and March 1, 1940; and it being the 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDintention of the parties to dispose of the matters which havearisen :STIPULATIONIt is hereby stipulated and agreed by and among Sport-WearHosiery Mills by its attorneys R. R. Webb and Jones & Davis,and American Federation of Hosiery Workers of the TextileWorkers' Union of America, by its attorney, H. G. B. King, andJohn C. McRee, attorney for the National Labor Relations Board,as follows :1.Sport-Wear Hosiery Mills is incorporated in the State ofPennsylvania, and is licensed to do business in the State ofTennessee.Sport-Wear Hosiery Mills is engaged in the manu-facture, sale and distribution of men's and boy's socks and golfhose.It operates three (3) plants which are located in the fol-lowing towns : Philadelphia, Pennsylvania, New Cumberland,Pennsylvania, and Etowah, Tennessee.The principal raw mate-rial used in the Etowah plant is cotton yarn and during theperiod from July 1st to December 31st, 1939, the weekly averageof yarn used in this plant was in excess of four thousand (4000)pounds.During the same period the average weekly productionin this plant was approximately forty-five hundred (4500) dozenssocks and Bose.Approximately-fifty (50) per cent of the yarnused in the Etowah plant is shipped to the plant from statesother than the State of Tennessee.Approximately ninety-five(95) per cent of the socks and hose produced in the said plantis shipped to customers outside of the State of Tennessee.Theaverage market value of the socks and hose produced is one and15/100 dollars ($1.15) per dozen.During normal production, theEtowah plant employs in excess of one hundred (100) workers.Sport-Wear Hosiery Mills admits that it is engaged in interstatecommerce within the meaning of Section 2 (6) and (7) of thesaid National Labor Relations Act.2.Respondent will offer reinstatement to Maud Tackett uponresumption of operations of the company in Etowah, Tennessee,to her former position as mender,(pressmenders excluded) with-out prejudice to seniority and other rights, as seventh (7th) inthe order of reemployment of menders who were employedduring the year 1939, but are at present in a laid off status.Nothing in, this stipulation is to be understood as committingrespondent to any definite or certain policy with respect toseniority or the order of reemployment of its employees, otherthan that as stated above. SPORT-WEAR HOSIERY MILLS5373.The respondent, Sport-Wear Hosiery Mills, waives all fur-ther or other procedure provided by the National Labor Rela-tions Act, of the Rules and Regulations of the National LaborRelations Board, including the making of findings of fact andconclusions of law.4.Upon the basis of this stipulation and the pleadings here-tofore filed, and by agreement of the parties hereto, the NationalLabor Relations Board, may enter its order in the followingform, in the above entitled case:ORDERThe National Labor Relations Board hereby orders that Sport-Wear Hosiery Mills, its officers, agents, successors and assigns :1.Shall not :(a) In any manner interfere with, restrain or coerce its em-ployees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining,or other mutual aid or protection, as guaranteed in Section 7of the National Labor Relations Act :(b)Discourage membership in the American Federation ofHosieryWorkers, or in any other labor organization by dis-crimination in regard to hire or tenure of employment or anyother term or condition of employment or in any other manner.2.Take the following affirmative action which will effectuatethe policies of the National Labor Relations Act :(a)Offer to Maud Tackett reinstatement to her former posi-tion as mender, as the seventh (7th) mender employed afteroperations are resumed in the company's Etowah, Tennesseeplant.(b)After operations are resumed, post immediately in con-spicuous places, throughout its Etowah, Tennessee. plant, andmaintain for a period of at least sixty (60) consecutive days,notices stating that the respondent will not do the things setout in 1, (a) and (b), just above.(c)Notify the Regional Director of the Tenth Region ofthe National Labor Relations Board, in writing within 10 daysafter operations are resumed, what steps have been taken tocomply herewith.5.Respondent, Sport-Wear Hosiery Mills, hereby consents tothe entry by the appropriate United States Circuit Court ofAppeals, upon application by the Board, of a consent decree 538DECISIONSOF NATIONAL LABOR RELATIONS BOARDenforcing an Order of the Boardin the form hereinabove setforth, and herebywaives further noticeof the application forsuch decree.6.It is understood and agreedthat the order to beenteredby the National LaborRelationsBoard is a settlement and aconsent order, andis to be enteredwithout any finding or admis-sion that the respondent has been guilty of any violation of theNational LaborRelations Act.7.The entire agreement is contained within the terms of thisstipulation and there is no verbal agreement of any kind whichvaries, alters, or adds to, this 'stipulation.8.It is understood and agreed that, this stipulation is subjectto the approval of the;National Labor. Relations Board, and itbecomes effective immediately upon receipt .of the granting ofsuch approval.,9.,It is understood and agreed that this stipulation is in lieuof, and is substituted .for; the stipulation which .was dictatedinto the record at the hearing on March 1, 1940, and is to havethe same force and effect as if it had been. signed on March 1,1940.On April 22, 1940, the Board issued- its order approving theamended stipulation, making if part of .the 'record in 'the case, andtransferring the proceeding to' the Board for the purpose 'of entryof a, decision and order by the - Board, pursuant to 'the 'provisions ofthe amended stipulation."the case,the Board makes the following :FINDINGS OF FACTI.`THE BUSINESS OF THE'RESPONDENTThe 'respondent, a Pennsylvania corporation, is engaged in themanufacture, sale, and distribution of men's and boys' socks and golfhose.It operates three plants, which are located in Philadelphia,Pennsylvania,New Cumberland, Pennsylvania, and Etowah,Tennessee.,Approximately 50 'per cent of the cotton yarn, which is the princi-pal raw material used, is shipped to the Etowah plant from Statesother than the State of Tennessee.During the period July 1 toDecember 31, 1939, the average of such yarn. used at the Etowahplant was in excess of 4000 pounds:Approximately 95 per cent of the socks and hose produced at theEtowah plant are shipped to customers outside the State of Ten- SPORT-WEAR HOSIERY MILLS539nessee.:, During'the "period- July 1- to December 31;' 1939; the weeklyproduction at the Etowah';_ plant was, approximately 4500 dozens-socks and hose 'of the, average market- value of $1:15 per dozen.-...During, normal. production. the Etowah plant employs ;in excess of100 workers. _The:-respondent-'admits that it is ;engaged in interstate .commerceRelations Act._^,;We,.find;that the:respondexit'is, engaged iri'trade,, traffic, and, com-merce among the several States, and that the unfair labor, practicesset, forth-in the .complaint, occurring' in connection -with 'the opera-have a close, -intimate,-and substantial kelation_ to -trade, traffic;_ andcommerce among the several States, and tend to lead to labor.-.dis-putes burdening and obstructing commerce and the free flow ofr^commerce.II.THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers of the Textile WorkersUnion of America, herein called the Union, is a labor organization,admitting to its membership employees of the respondent.'ORDEROn the basis of the above findings of fact, the amended stipula-tion, and the entire record in the case, and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that the respondent, Sport-Wear HosieryMills,Etowah, Tennessee, and its officers, agents, successors, andassigns :1.Shall not :(a) In any manner interfere with, restrain, or coerce its em-ployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining, or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act;(b)Discouragemembership in the American Federation ofHosieryWorkers of the Textile Workers Union of America, or inany other labor organization by discrimination in regard to hire ortenure of employment or any other term or condition of employmentor in any other manner.1 The UnionIs affiliatedwith the Congress of Industrial Organizations. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which will effectuate thepolicies of the National Labor Relations Act :(a)Offer to Maud Tackett reinstatement to her former positionas mender, as the seventh (7th) mender employed after operationsare resumed in the respondent's Etowah, Tennessee, plant;(b)After operations are resumed, post immediately in conspicu;ous places, throughout its Etowah, Tennessee, plant, and maintainfor a period of at least sixty (60) consecutive days, notices statingthat the respondent will not do the things set out in 1 (a) and (b)of this Order;(c)Notify the Regional Director of the Tenth Region of theNational Labor Relations Board, in writing, within ten (10) daysafter operations are resumed, what steps have been taken to complyherewith.